Title: To James Madison from James Monroe, [ca. 1 December 1813]
From: Monroe, James
To: Madison, James


        
          [ca. 1 December 1813]
        
        It is not known that the British govt. has accepted the mediation of Russia; nothing has been receved from our ministers employed under it; and no intimation to that effect has been communicated to this govt., either from the Emperor of Russia, or from the British govt. Early accounts, after the appointment & departure of our Envoys, indicated the rejection of that friendly overture, & altho reports of a change of policy in the British govt. have been in circulation since, as they cannot be trac’d to an authentic source, they ought not to be relied on. Even should the British govt. have accepted the overture, and sent Envoys to Russia to meet those of the UStates, the indisposition to the measure, has been so strongly manifested, that, taken in connection with the rejection of more early advances, it would be unwise to presume on a satisfactory result.
        To carry the war into the heart of the enemy’s territories (or into lower Canada) in the hope of terminating the contest by land.
        Or, in the hope of separating the British from their savage allies, of ridding our frontiers to the west & north of further pressure, and even of terminating the contest by land; but owing to the badness of the weather, which retarded our operations for a considerable time to the advanc’d season afterwards, and to other causes not yet fully understood, this plan has not been carried into complete execution. It is suspended, to be resumed when the season will permit.
      